Title: From Thomas Jefferson to John Rutledge, Jr., 17 April 1789
From: Jefferson, Thomas
To: Rutledge, John, Jr.



Dear Sir
Paris April 17. 1789.

Having been informed that the mercantile body at Lisbon are very attentive to strangers, and particularly that Mr. Gueldermestre the Dutch consul there would be worth your acquaintance, I applied to Messieurs Boyd & Ker to obtain letters for you to Mr. Gueldermestre and such other merchants as you might like to know. I enclose you their letters of introduction, as also their letter to me.—I have not yet been able to find persons so connected with Mr. Urtuby the French Chargé des affaires at Lisbon, as to give me letters for him. But I shall do it.—I hope you will receive this letter before you leave Bordeaux, whither I direct it poste restante. I have the honor to be with great esteem Dr. Sir Your friend and servt,

Th: Jefferson

